Title: To John Adams from John Sanderson, 24 November 1820
From: Sanderson, John
To: Adams, John


				
					Sir,
					Philada: Nov. 24th: 1820.
				
				I have addressed to you, by the Post office, the first no. of the “Biography &c.”—of which I have now hazarded the publication; & which I beg the favour of you to accept, with my grateful acknowledgements, at the same time, for your kind attention to my former letter. This vol. has been hurried into the world but “half made up”, to meet the conveniences of printers & publishers. It has been prepared during the nights of the last eight months, in the midst of many domestic embarrassments, & the fatigues of a profession that more than all others is oppressive to the faculties of the mind; & I doubt whether, even with competent abilities, it could have been rendered, in the midst of the many obstacles that have been opposed to the execution of it, worthy of your approbation.—The succeeding numbers, with the assistance I have been promised, will perhaps appear with fewer imperfections; & being yet in the Spring of life, I may live long enough to render the whole work, with by the corrections my future experience may enable me to make, more equal to the importance & dignity of the Subject.—With great respect I remain / Your Obt. Sert
				
					John Sanderson
				
				
					Not knowing the address of Mr. Bradford I have used the liberty of joining a copy for him, & beg you to send it when convenient.
				
			